May 1, 1923. The opinion of the Court was delivered by
The principal issue of fact under the pleadings arises out of the allegations in the second paragraph of the complaint and their denial by the second paragraph of the answer. There was testimony tending to sustain the allegations of the complaint, and the findings of fact by the jury are not reviewable by this Court. It is not necessary to consider the exceptions in detail, as none of them, when the case is considered in its entirety, show prejudicial error.
Affirmed.
MR. CHIEF JUSTICES FRASER and MARION concur.
MR. JUSTICE WATTS dissents.
MR. JUSTICE COTHRAN disqualified.